Citation Nr: 0818984	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-42 985	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lung disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served from January 1949 to April 1952 as a 
member of an Army National Guard unit that, in August 1950, 
was federalized and stationed in Korea.  He had active duty 
service from August 1950 to April 1952, and additional 
reserve duty service with this unit until June 1958.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied claims for service connection for an 
eye disorder, hearing loss, a lung condition, and post-
traumatic stress disorder (PTSD).  

In October 2005, the veteran testified at a hearing at the RO 
before the undersigned Veteran's Law Judge (VLJ) of the Board 
- also commonly referred to as a "travel Board" hearing.

In a November 2006 decision, the Board pointed out that a 
prior, unappealed, May 1993 RO decision had denied service 
connection for an eye condition and hearing loss.  Therefore, 
the Board determined that new and material evidence 
was required to reopen these claims before readjudicating 
them on the underlying merits.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board ultimately found that new 
and material evidence had been submitted to reopen the claim 
for service connection for hearing loss.  The Board then 
remanded this claim, as well as the claim for service 
connection for a lung condition and the petition to reopen 
the claim for service connection for an eye condition, for 
additional evidentiary development and readjudication.  



The Board's November 2006 decision granted service connection 
for PTSD.  The RO effectuated that decision by assigning a 30 
percent rating for the disability, retroactively effective 
from April 2003.  Since the veteran did not appeal either the 
initial rating or effective date assigned for his PTSD, that 
claim has been fully resolved and is no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997). 


FINDINGS OF FACT

1.  Noise exposure during the veteran's military service 
contributed to his current bilateral hearing loss.

2.  However, the veteran's lung condition was first diagnosed 
many years after his military service ended and has not been 
linked by competent medical evidence to his service. 

3.  In correspondence dated in May 1993, the RO informed the 
veteran of the administrative denial of his claim for service 
connection for an eye condition due to his failure to timely 
provide a completed NA Form 13055 (records request to the 
National Archives and Records Administration (NARA)).

4.  The additional evidence received since that May 1993 
administrative decision does not suggest the veteran 
sustained an eye injury in service or that any current eye 
disorder is related to his military service.  




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A §§ 1110, 1131 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A lung condition, however, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303 (2007).

3.  The RO's May 1993 decision denying the claim for service 
connection for an eye condition is final.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2007).

4.  The additional evidence submitted since that May 1993 
decision is not new and material, and the claim of 
entitlement to service connection for an eye condition is not 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 
38 C.F.R §§ 3.102, 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the Board is granting the veteran's claim for 
service connection for bilateral hearing loss.  In light of 
this favorable outcome, there is no need to discuss whether 
VA has satisfied its duties pursuant to the VCAA with respect 
to this particular claim.  38 U.S.C.A. § 5100 et seq.  In 
other words, the Board finds that no further notification or 
assistance would be helpful, and deciding the appeal at this 
time is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

With respect to the remaining two claims, the Board finds 
that letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the veteran in April 
2003, November 2003, April 2004, December 2006, January 2007, 
and April 2007.  These letters informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
He was also asked to submit evidence and/or information in 
his possession to the RO.

As for the Dingess requirements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the underlying claim for service 
connection for a lung condition, and because new and material 
evidence has not been submitted to reopen the claim for 
service connection for an eye condition.  So any questions as 
to the appropriate downstream disability rating or effective 
date to be assigned are moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102 (harmless 
error).

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for an eye condition, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The notice letter provided to the veteran in December 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims which is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Unfortunately, his service medical records are unavailable, 
except for the report of his military separation examination, 
as they were destroyed by a fire while in the government's 
possession.  However, it appears the RO made numerous 
attempts to obtain these missing records from the 
National Personnel Records Center (NPRC), as well as from the 
veteran personally.  The NPRC indicated there were no service 
medical records or reports from the Office of Surgeon General 
(SGO).  Thus, the RO properly searched alternative sources in 
an attempt to assist the veteran in proving his claims.  
Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

The Board notes that VA has obtained all other relevant 
medical records identified by the veteran and his 
representative, which includes numerous VA treatment records.  
In addition, the veteran was afforded a VA examination in 
February 2007 to determine whether his lung condition was 
incurred in service.  See 38 U.S.C.A.   § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for an eye condition, the VCAA appears to have 
left intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or Court.

II.  Service Connection for Bilateral Hearing Loss

The veteran claims that he developed bilateral hearing loss 
as a result of noise exposure while on active duty.  For the 
reasons set forth below, the Board finds that the evidence 
supports his claim. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases, including organic 
disease of the nervous system such as sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10 percent) 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2007).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, a May 2004 VA audiological evaluation report 
confirms that the veteran has a bilateral hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  In this 
regard, audiometric testing showed a 50-decibel loss at the 
4000 Hz level in each ear.  Since the veteran has proven the 
essential element of a current bilateral hearing loss 
disability, the central issue to be resolved is whether noise 
exposure during his military service contributed to his 
current hearing loss disability.  

In the November 2006 decision, the Board determined that the 
veteran participated in combat during service.  This is 
significant because the Board must now presume that he was 
exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b).  Unfortunately, except for a separation 
examination report, the veteran's service medical records 
were apparently destroyed in a 1973 fire at the National 
Personnel Records Center, a military records repository in 
St. Louis, Missouri.  In these type cases, where service 
medical records are unavailable through no fault of the 
veteran, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider applying 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

The April 1952 separation examination report does not contain 
audiometric testing.  Instead, a whispered voice test 
revealed that his hearing was 15/15 bilaterally.  Thus, there 
is no evidence to show that the veteran met the criteria for 
a hearing loss disability for VA purposes under 38 C.F.R. 
§ 3.385 while on active duty.  Nevertheless, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court held that, even 
though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  

Pursuant to the Board's November 2006 remand, the veteran was 
afforded a VA examination in February 2007 to determine 
whether his hearing loss disability was caused by noise 
exposure in service.  During the interview, the examiner 
recorded the veteran's history of noise exposure in service 
from mortars and artillery fire, as well as his post-service 
history of noise exposure from working in mines and drilling.  
Indeed, this history is consistent with the veteran's hearing 
testimony in October 2005.  After audiometric testing 
revealed a bilateral hearing loss disability, the examiner 
stated that "it is not possible to delineate the etiology of 
the hearing loss."  He further added, "[a]lthough it is 
possible that the hearing loss had its origins in the 
service, the ratio of possibility is so difficult to 
determine that it would only be speculative."

It thus appears that the VA examiner did not attribute the 
veteran's bilateral hearing loss to in-service noise 
exposure.  However, he was also unable to rule the 
possibility that in-service noise exposure contributed to his 
current bilateral hearing loss.  So this opinion is ambiguous 
at best.  The Court has held, however, that absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

In light of the veteran's noise exposure both during and 
after service, his statements that he has experienced ongoing 
hearing loss since service, and the VA examiner's ambiguous 
opinion in which he was unable to rule out in-service noise 
exposure as a contributing factor to the veteran's hearing 
loss, the issue of whether in-service noise exposure 
contributed to his current bilateral hearing loss is in 
relative equipoise, i.e., about evenly balanced for and 
against his claim.  In these situations, the veteran is given 
the benefit of the doubt.  

Consequently, resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran's bilateral hearing 
loss disability is related to service.  38 C.F.R.     § 
3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A.           § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).



III.  Service Connection for a Lung Condition

The veteran filed a claim seeking service connection for a 
lung condition.  But the evidence shows that a lung condition 
was first diagnosed many years after service and has not been 
linked by competent medical evidence to service.  As such, 
the Board finds no basis to grant the claim. 

The April 1952 separation examination report notes that the 
veteran's chest and lungs were normal on clinical evaluation.  
This report therefore provides highly probative evidence 
against the claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  There is also no medical evidence of a chronic lung 
condition during the one-year presumptive period after 
service. 

Post-service medical records show that the veteran was not 
seen for respiratory problems until 1992, approximately 40 
years after his service had ended.  VA treatment records 
dated since 1992 list various respiratory disorders, 
including chronic obstructive pulmonary disease (COPD), mild 
pleural effusion, and bronchitis.  None of these records, 
however, includes a medical opinion relating these disorders 
to service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Indeed, several records note the veteran's 20-year 
history of smoking one to two packs of cigarettes per day 
until approximately 1998, thereby suggesting smoking as a 
possible cause.  

In addition to the lack of a medical nexus opinion, the Board 
also finds that the 40-year lapse between service and the 
onset of respiratory problems provides highly probative 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

The veteran was afforded a VA examination in February 2007 to 
determine whether his lung condition is related to service.  
Surprisingly, the veteran told the examiner during the 
interview that his lung condition was not related to service 
and that he was not claiming service connection for a lung 
condition.  The veteran then denied exposure to smoke in 
service and said he experienced pneumonia both prior to and 
after service but never while on active duty.  Following a 
review of the claims file and a physical examination, the 
examiner diagnosed the veteran with well-documented advanced 
chronic COPD.  The examiner pointed out that the only risk 
factor was smoking, although the veteran did work in a 
uranium mine between 1975 and 1963.

It thus appears that the VA examiner has attributed the 
veteran's COPD to smoking.  The Board finds this opinion to 
be highly probative evidence against the veteran's claim, as 
it was based on an accurate review of the veteran's claims 
file, was supported by sound rationale, and has not been 
contradicted by any other medical evidence.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position)

Since medical evidence attributes the veteran's COPD to 
smoking, the Board has considered the potential argument that 
the veteran's smoking in service caused his COPD, or that he 
became nicotine dependent in service which ultimately 
resulted in the development of COPD.  However, legislation 
was enacted prohibiting service connection for a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
claimant during the claimant's military service.  38 U.S.C.A. 
§ 1103; Internal Revenue Service Restructuring and Reform Act 
of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865- 66 (1998).  
Section 1103 applies to claims filed after June 9, 1998.  
Since the veteran filed his claim in 2003, service connection 
for a lung condition based on the use of tobacco products is 
precluded.

In conclusion, no medical evidence of record supports the 
veteran's claim.  The Board emphasizes that where the 
determinative issue is medical causation or a diagnosis, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  There is simply 
no evidence in this case that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning the cause of his lung condition.  Therefore, his 
lay statements are of no probative value in this regard.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a lung condition.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

IV.  New and Material Evidence To 
Reopen a Claim For Service Connection 
For an Eye Condition

The veteran is ultimately seeking service connection for an 
eye condition.  However, the Board must first determine 
whether new and material evidence has been submitted to 
reopen this claim since a prior unappealed decision by the RO 
in May 1993.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

In correspondence dated in May 1993, the RO informed the 
veteran of the administrative denial of his claim for service 
connection for an eye condition due to his failure to timely 
provide a complete NA Form 13055 (records request to the 
National Archives and Records Administration (NARA)).  Up to 
that point, efforts to obtain his service medical records had 
been unavailing, and the NPRC had responded that these 
records were presumed lost due to a 1973 fire at a records 
storage facility.  Without the requested information, or 
other competent evidence of a relevant illness or injury in 
service, there was no justification upon which to find that 
his post-service vision problems had an origin in military 
service. 

The RO's May 1993 letter further informed the veteran that he 
had the right to an appeal of the decision if he disagreed 
with the denial.  However, since he did not take further 
action to appeal the denial of service connection for an eye 
condition, the RO's denial of the claim became final and 
binding upon him based on the evidence then of record.  See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.  

In April 2003 the veteran filed a claim for service 
connection for an eye condition due to concussions.  This 
claim is considered a petition to reopen his previously 
denied claim on the basis of new and material evidence.  
Under VA law and regulations, if new and material evidence is 
presented or secured, the Secretary shall reopen and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When determining whether the claim should 
be reopened, the Board performs a two-step analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for an eye condition is evidence that has 
been added to the record since the final May 1993 RO 
decision.  Evidence since that decision includes various lay 
statements from the veteran and fellow service members, VA 
treatment records dated from 1992 to 2007, and a May 2004 VA 
eye examination report, none of which makes any reference to 
an eye injury in service.  

The lay statements by fellow service members note that the 
veteran participated in combat, but do not indicate that the 
veteran sustained an eye injury in service.  The VA 
outpatient treatment records also make no reference to an eye 
injury.  Lastly, the May 2004 VA eye examination notes that 
the veteran's corrected vision was 20/20 bilaterally; the 
only diagnoses were pinguecula of the left eye and 
dermatochalasis epiphora.  The examiner made no indication 
that the veteran had sustained an eye injury at any time.  

These records are "new" in that they either did not exist 
or were not part of the veteran's claims file at the time of 
the May 1993 RO decision.  However, since none of these 
records makes any reference to an eye injury, either in 
service or at any time thereafter, they are not material to 
the central issue in this case.  So this newly submitted 
evidence, by itself or in connection with evidence already in 
the file, does not relate to an unestablished fact necessary 
to substantiate this claim.  See 38 C.F.R. § 3.156.

The Board has also considered the veteran's own statements in 
support of his claim.  However, the Board emphasizes that 
statements provided by the veteran are not material within 
the meaning of 38 C.F.R. § 3.156.  Indeed, in Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As a whole, the evidence received since the RO's May 1993 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
May 1993 RO decision remains final and the appeal is denied.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for a lung condition is denied.

The petition to reopen the claim for service connection for 
an eye condition is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


